DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  Regarding claim 15, lines 6-7, “a corresponding ignition device” should be changed to the corresponding ignition device.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,352,977 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate each and every limitation of the claims of the application.  Specifically:
Claim 1 of the present application is anticipated by claim 1 of the patent.
Claim 2 of the present application is anticipated by claim 6 of the patent.
Claim 3 of the present application is anticipated by claim 7 of the patent.
Claim 4 of the present application is anticipated by claim 2 of the patent.
Claim 5 of the present application is anticipated by claim 3 of the patent.
Claim 6 of the present application is anticipated by claim 4 of the patent.
Claim 7 of the present application is anticipated by claim 8 of the patent.
Claim 8 of the present application is anticipated by claim 9 of the patent.
Claim 9 of the present application is anticipated by claim 10 of the patent.
Claim 10 of the present application is anticipated by claim 11 of the patent.
Claim 11 of the present application is anticipated by claim 12 of the patent.
Claim 12 of the present application is anticipated by claim 13 of the patent.
Claim 13 of the present application is anticipated by claim 14 of the patent.
Claim 14 of the present application is anticipated by claim 15 of the patent.
Claim 15 of the present application is anticipated by claim 5 of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchanan (US 8,936,004 B1).
Regarding claim 1, Buchanan discloses an engine (Figures 1-2), comprising: a housing [12]; a combustion assembly carried by the housing [12], the combustion assembly comprising: an annular bore (torus) defined by the engine, and a combustion piston assembly disposed within the annular bore (torus), the combustion piston assembly comprising: a set of pistons [16]; a sealing ring [18] (specifically, see rotor [18] rim) connected to each piston of the set of pistons [16], the sealing ring [18] configured to provide selective access (see [40, 42]) between the annular bore (torus) and at least one fluid conduit [44] carried by the engine; and at least one valve [28] configured to move within the annular bore (torus) between a first position (retracted) to define a travel path for at least one piston of the set of pistons [16] and a second position (extended) to define a combustion chamber (between wall valve [28] and piston [16]) relative to the at least one piston of the set of pistons [16] (col. 3 line 36 - col. 5 line 51 and Figures 1-2 and 4-6).
Regarding claim 4, Buchanan discloses the engine of claim 1, further comprising a fuel injector (see [34] and/or fuel injector or carburetor) configured to provide fuel to the at least one fluid conduit [44], the at least one fluid conduit [44] configured to receive air from an air source [30] (col. 2 lines 20-23, col. 4 lines 8-10, 47-55, col. 6 lines 48-53, and Figure 1; wherein air/fuel mixture is taken in through intake port [30] from carburetor and compressed and stored in compression tunnel [44]).
Regarding claim 5, Buchanan discloses the engine of claim 1, wherein: the sealing ring [18] defines at least one opening [42]; and the combustion piston assembly is configured to position the sealing ring [18] between: a first position (outflow port [42] is closed) to align a wall portion of the sealing ring [18] with the at least one fluid conduit [44] to mitigate the flow of an air-fuel mixture from the at least one fluid conduit [44] into the combustion chamber, and a second position (outflow port [42] is open) to align the at least one opening [42] of the sealing ring [18] with the at least one fluid conduit [44] to facilitate the flow of an air-fuel mixture from the at least one fluid conduit [44] into the combustion chamber (col. 2 lines 8-23, col. 4 line 56 - col. 5 line 51, and Figures 1 and 4-5).
Regarding claim 6, Buchanan discloses the engine of claim 1, wherein: the sealing ring [18] defines at least one opening [40]; and the combustion piston assembly is configured to position the sealing ring [18] between: a first position (inflow port [40] is closed) to align a wall portion of the sealing ring [18] with the at least one fluid conduit [44] to mitigate the delivery of air from the annular bore (torus) to the at least one fluid conduit [44] during compression of the air located within the annular bore (torus), and a second position (inflow port [40] is open) to align the at least one opening [40] of the sealing ring [18] with the at least one fluid conduit [44] to facilitate the flow of compressed air located within the annular bore (torus) and in front of each piston [16] to flow through the at least one fluid conduit [44] (col. 2 lines 8-23, col. 4 line 56 - col. 5 line 51, and Figures 1 and 4-5).
Regarding claim 15, Buchanan discloses the engine of claim 1, further comprising an ignition device (see [36]) disposed in proximity to the at least one fluid conduit [44] carried by the engine, wherein the combustion piston assembly is configured to position each piston of the set of pistons [16] between: a first position (piston [16] in line with the spark port [36]) to align each piston of the set of pistons [16] with a corresponding ignition device (see [36]) to mitigate ignition of an air-fuel mixture within the combustion chamber; and a second position (piston [16] in front of spark port [36]) to misalign each piston of the set of pistons [16] with a corresponding ignition device (see [36]) to promote ignition of the air-fuel mixture within the combustion chamber (col. 4 lines 6-10, 56-65, col. 5 lines 11-13, and Figure 1).

Allowable Subject Matter
Claims 2-3 and 7-14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a timely filed terminal disclaimer in in compliance with 37 CFR 1.321(c) or 1.321(d) is filed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2 and 7, the combinations including the limitations in the inventions as claimed are neither disclosed nor rendered obvious by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Rutten (US 4,086,881) and Mathiesen (US 1,106,882) which both disclose similar rotary engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746